DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ claims 1, 9, and 17 
2/ claims 1, 3-9, 11-17, and 19-24 are pending
3/ IDS filed 11/09/2019 has been considered
4/ application claims priority date of 07/25/2018
5/ claims 2, 8, and 18 has been previously cancelled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 09/28/2021 has been entered.
 



Response to Arguments
Applicant’s arguments, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1 under the combination prior arts has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gupta (US pat. No. 10623403).
The other prior arts from the previous rejection are being relied upon for other limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goesnar (US pg. no. 20150264314), further in view of Burch (US pg. no. 20170353442), further in view Gupta (US pat. No. 10623403), further in view of Winterstein (US pg. no. 20140340468).
Regarding claim 1. Goesnar discloses a system configured for activating a connection to a call, wherein the system comprises:
one or more non-transitory memory storage repositories (fig. 9, device 910 and 940 memory the devices corresponds to memory); 
one or more processors, wherein the one or more processors (fig. 9, device 910 and 940 where processors of the device correspond to processor) are collectively configured to:
	receive, at a call device (fig. 9, 910 first device), an invitation for the call ([0053] and fig. 9 discloses an embodiment for call initiation using a hash key embedded in an audio signal. A first device (910) may generate and transmit a melody (912) (audio) based on a music seed (915). The music seed may be generated by a separate conference server (invitation received at the call device from conference server); [0048] discloses "music seed" (or hash key) may comprise of a 32-bit number with fields; [0047] discloses hash keys can provide a sufficiently unique code to identify a meeting with a high security factor. In light of the disclosure of the instant application, the meeting ID directed to the desktop device as a music seed (identifier) corresponds to invitation);
	output, at the call device, an initialization audio signal ([0053] and fig. 9 discloses an embodiment for call initiation using a hash key embedded in an audio signal. A first device (910) may generate and transmit a melody (912) (initialization audio signal) based on a music seed (915) (based on the invitation) and music theory guidelines (920).  The music seed may be generated by a separate conference server (receiving invitation at the call device from conference server));
	receive, at the call device, data from a client device ([0053] discloses a second device (940), upon receiving the audio melody (912), … may also extract a second hash key (952) from the audio file…the second device may transmit the second hash key (952) back to the first device (910); fig.9 discloses the second device 940 sends data to the first device 910 (call device) after receiving the audio signal 912);

		receive, at the call device, audio signature data from a client;
		However, in the same field of endeavor, Burch discloses receive, at the call device (fig. 1C desktop device), audio signature data from a client ([0034-0039] and fig. 1C at step 4 discloses authentication server sends audio file and script from authentication server to desktop device (invitation); At 5, desktop device begins to play the audio file sent and then listens for a reply by monitoring the microphone of the desktop device; At 6, the mobile application of the mobile device (client) "hears" the sound generated from the speaker of the desktop device by monitoring the microphone of the mobile device and decodes the challenge string and user ID embedded in the audio stream detected over the microphone of the mobile device; At 7, the mobile application of the mobile device sends the audio file that it produced in 6 by playing the audio file on a speaker of the mobile device, which is received at the speaker of the desktop device that corresponds to receive at the call device audio signature from a client; At 8, the desktop device demodulates the signed, and optionally encrypted, audio file being streamed as audio from the mobile device.  In an embodiment, the desktop device just captures and records the audio stream; At 9, the desktop device sends the captured or demodulated audio stream as a POST to the AAS for validation). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Burch. The modification would allow a two way audio (acoustic) based authentication of devices to authorize devices in order to pair to participate in a conference meeting or call. The modification would allow automatic authentication of 
	receive, at a call device, and a client device, an invitation for the call;
output, at the call device, an initialization audio signal based on the invitation;
	However, in the same field of endeavor, Gupta discloses:
	receive, at a call device , and a client device, an invitation for the call (Fig. 4 discloses server 402 sends communication to both devices 406 and 408 at step 3a and step 3b that corresponds to sending invitation for call device and client device respectively);
	output, at the call device, an initialization audio signal based on the invitation (fig. 4, 4b discloses device 406 that corresponds to call device emits audio stream 4b based on communication 3b (invitation));
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination. The modification would allow a security system to effectively initiate key exchange between devices using an intermediary device. The modification would allow a security system for authentication information exchange.
		But, the combination does not explicitly disclose:
determine a meeting identifier based at least in part on the audio signature data, wherein the meeting identifier is associated with a call;

However, in the same field of endeavor, Winterstein discloses determine a meeting identifier based at least in part on the audio signature data, wherein the meeting identifier is associated with a call ([0012] in response to the acoustic signal (based on received audio signal) which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier (determining meeting identifier) which identifies a particular electronic conference);
in response to determining the meeting identifier, establish a call connection for the call between the call device and an external call platform based at least in part on the determined meeting identifier ([0012] discloses in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier (determining) which identifies a particular electronic conference, and providing (in response to determining), to the conference server, a join meeting command which includes the particular meeting identifier to direct the conference server to join the electronic device to the particular electronic conference among the multiple electronic conferences based on the particular meeting identifier).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Winterstein. The modification would allow an authentication system for a more secured conference joining system where authentication information is validated 
Regarding claim 3.The combination discloses the system of claim 1.
Winterstein further discloses wherein determining a meeting identifier comprises:
querying a lookup table stored within the one or more non-transitory memory storage repositories based at least in part on the audio signature data ([0011-0012] playing a sequence of beeps from the electronic device to the sound initiating device to direct the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier. [0012] in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference), wherein the lookup table maps audio signature data with meeting identifiers ([0012] in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference); and
		receiving a meeting identifier mapped to the audio signature data ([00120] discloses in response to the received acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference).
Regarding claim 4. The combination discloses the system of claim 1.
The combination does not explicitly disclose:
		wherein the audio signature data comprises header data and meeting identifier data, and wherein determining a meeting identifier comprises:

		However, in the same field of endeavor, Goesnar discloses, wherein the audio signature data comprises header data and meeting identifier data ([0036] discloses acoustic Generation (audio signature generation).  It discloses in the acoustic generation, a bit stream 302 may be employed to encode data such as CI (e.g., authentication information and IP addresses for call initiation) (meeting identifier data).  In addition, a pilot sequence 308 (header) may be employed to provide sufficient synchronization and/or equalization--in either a static or dynamic fashion--for the initiation of the conference call), and wherein determining a meeting identifier comprises:
		determining, based at least in part on the header data of the audio signature data, an external call platform for the call ([0036] discloses a pilot sequence 308 (header) may be employed to provide sufficient synchronization and/or equalization--in either a static or dynamic fashion--for the initiation of the conference call that corresponds to determining an external platform); and
		determining, based at least in part on the meeting identifier data, a meeting identifier usable to initialize the call with the external call platform ([0036] discloses signal flow 300 of the acoustic generation.  It discloses in the acoustic generation, a bit stream 302 may be employed to encode data such as CI (meeting identifier) e.g., authentication information and IP addresses for call initiation).

Regarding claim 5.  The combination discloses system of claim 1.
		Winterstein further discloses wherein establishing a call connection for the call comprises initializing a real-time call connection via a network between the call device and the external call platform (fig. 1 discloses devices 22 communicate for voice and audio conference over network; [0007] discloses to joining a client computer to an online meeting, … joining an electronic device to an electronic conference using sound.  In particular, a sound initiating device such as a user endpoint device which has already joined the electronic conference can output an acoustic signal to a listening device (e.g., a tablet, a smart phone, a laptop, etc.).  In response to the acoustic signal, the listening device can automatically join the electronic conference to facilitate meeting operation (e.g., to operate as a detached control panel, to capture audio or video, etc.).
		Regarding claim 6.  The combination discloses the system of claim 1.
		Winterstein further discloses, wherein initializing a real-time call connection comprises initializing a real-time video call connection via the network between the call device and the external call platform (fig. 1 discloses devices 22 communicate for voice and audio conference over network; [0007] discloses to joining a 
client computer to an online meeting, improved techniques are directed to joining an electronic device to an electronic conference using sound.  In particular, a sound initiating 
electronic conference to facilitate meeting operation (e.g., to capture audio or video, etc.).
Regarding claim 7. The system of claim 1, wherein the one or more processors are further configured to:
		Winterstein further discloses receive a call generation request ([0011] discloses prior to receiving the sound from the sound initiating device, playing a sequence of beeps from the electronic device to the sound initiating device to direct the sound initiating device to output the acoustic signal (request) which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier);
		determine the meeting identifier data for the call generation request ([0011] 
the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier that needs determining of the meeting identifier); 
		generate the audio signature data based at least in part on the meeting identifier request ([0011] the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier that needs determining of the meeting identifier);and 
transmit the audio signature data to one or more client devices, wherein the audio signature data causes the one or more client devices to emit an audio signal upon activation of the audio signature data (fig. 4, 122 discloses acoustic signal (audio 
Regarding claim 8. The combination discloses the system of claim 1.
		Winterstein further discloses wherein the audio signature data comprises user identifier data ([0080] discloses the sound initiating device may play the acoustic signal within audio receiving range of the helper device (also see user endpoint devices 22(1) and 22(n) in FIG. 1).  The acoustic signal includes the conference details (user identifier) required for the listening device to join the electronic conference 30; [0081] discloses, the listening device sends the conference request to the conference server 24 (arrow 224).  The request includes received conference details such as a conference ID, a username (user identifier received in the conference detail of the acoustic signal)), and 		wherein the one or more processors are further configured to identify a user identifier as a participant in a call based at least in part on receipt of the user identifier data as a part of an audio signature ([0080-0082] discloses the sound initiating device may play the acoustic signal within audio receiving range of the helper device (also see user endpoint devices 22(1) and 22(n) in FIG. 1).  The acoustic signal includes the conference details required for the listening device to join the electronic conference 30; [0081] discloses, the listening device sends the conference request to the conference server 24 (arrow 224).  The request includes received conference details such as a conference ID, a username (user identifier received in the conference detail of the acoustic signal), validating information, and so on. The processor of the listening device processing the acoustic signal to extract the conference detail corresponds to processor; [0082] The conference server 24 (processor) then processes the conference request (arrow 226).  In 
Regarding claim 9. The combination discloses a computer-implemented method for activating a connection to a call, wherein the method comprises:
All other limitations of claim 9 are similar with the limitations of claim 1. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 11, the combination discloses computer implemented method of claim 9.
All other limitations of claim 11 are similar with the limitations of claim 3 above. Claim 11 is rejected on the analysis of claim 3 above.
Regarding claim 12, the combination discloses computer implemented method of claim 9.
All other limitations of claim 12 are similar with the limitations of claim 4 above. Claim 12 is rejected on the analysis of claim 4 above.
Regarding claim 13, the combination discloses computer implemented method of claim 9.
All other limitations of claim 13 are similar with the limitations of claim 5 above. Claim 13 is rejected on the analysis of claim 5 above.
Regarding claim 14, the combination discloses computer implemented method of claim 9.
All other limitations of claim 14 are similar with the limitations of claim 6 above. Claim 14 is rejected on the analysis of claim 6 above.
Regarding claim 15, the combination discloses computer implemented method of claim 9.
All other limitations of claim 15 are similar with the limitations of claim 7 above. Claim 15 is rejected on the analysis of claim 7 above.
Regarding claim 16, the combination discloses computer implemented method of claim 9.
All other limitations of claim 16 are similar with the limitations of claim 8 above. Claim 16 is rejected on the analysis of claim 8 above.
Regarding claim 17, the combination discloses non-transitory computer readable storage  medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a call device, cause the electronic device to perform functions ((fig. 7 discloses device 720 that has a storage medium for storing instructions to perform function).
All other limitations of claim 17 are similar with the limitations of claim 1 above. Claim 17 is rejected on the analysis of claim 1 above.
Regarding claim 19, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 19 are similar with the limitations of claim 3 above. Claim 19 is rejected on the analysis of claim 3 above.
Regarding claim 20, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 20 are similar with the limitations of claim 4 above. Claim 20 is rejected on the analysis of claim 4 above.
Regarding claim 21, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 21 are similar with the limitations of claim 5 above. Claim 21 is rejected on the analysis of claim 5 above.
Regarding claim 22, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 22 are similar with the limitations of claim 6 above. Claim 22 is rejected on the analysis of claim 6 above.
Regarding claim 23, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 23 are similar with the limitations of claim 7 above. Claim 23 is rejected on the analysis of claim 7 above.
Regarding claim 24, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 24 are similar with the limitations of claim 8 above. Claim 24 is rejected on the analysis of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                             
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/08/2021